1.	Claims 1-54 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 8670717 and 20020136169 either individually or in combination fail to teach an apparatus, a method for the apparatus and a non-transitory computer readable storage medium for receiving, by the first base station and from a second base station, at least one message comprising at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second base station, transmitting, by a first base station and to at least one wireless device, at least one signal employing one or more first beamforming codewords selected, by the first base station, based, at least in part, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second base station It also fails to teach selecting, by the first base station, one or more first beamforming codewords based, at least in part, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second base station. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466